—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered January 20, 1998, which, in a proceeding to annul respondent’s determination terminating petitioner’s public housing tenancy upon his failure to appear at an administrative hearing on charges of chronic rent delinquency, granted respondent’s cross motion to dismiss the petition as barred by the Statute of Limitations, unanimously affirmed, without costs.
The proceeding is time-barred because it was not brought within four months of the date that petitioner acknowledges receipt of notice of the determination terminating his tenancy upon his failure to appear at the administrative hearing (CPLR 217; see, 90-92 Wadsworth Ave. Tenants Assn. v City of New York, 227 AD2d 331). We have considered petitioner’s other claims and find them to be without merit. Concur — Ellerin, P. J., Williams, Mazzarelli and Buckley, JJ.